DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10444926. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent No. 10444926 fully discloses the claims of the current application. As shown below, the claim language of the current application utilizes different claim language but arrives at the same teachings of the claim language of U.S. Patent No. 10444926. For example, “wherein each of the layers of the multi-layer transparent conductive coating is provided in substantially the same shape to form at least one electrode of the touch panel, so that no layer of the multi-layer transparent conductive coating contains any aperture defined therein that exposes any layer of the multi-layer transparent conductive coating thereunder” in the current application is equivalent to “each of said layers of the patterned multi-layer transparent conductive coating being patterned in the same shape, .

Current Application 16595803
Patent 10444926
Claim 1. A touch panel, comprising: 
Claim 1. A capacitive touch panel, comprising: 
a glass substrate; 
a substrate; 
a multi-layer coating provided on the glass substrate, the multi-layer coating including at least one conductive layer, a first dielectric layer comprising silicon and nitrogen located over at least the conductive layer, and a second dielectric layer comprising silicon and nitrogen below at least the conductive layer, so that the conductive layer is provided between at least the first and second layers comprising silicon and nitrogen, and wherein the second layer comprising silicon and nitrogen is located between at 


each of said layers of the patterned multi-layer transparent conductive coating being patterned in the same shape, into at least one electrode;
 
 the at least one electrode comprising the multi-layer transparent conductive coating; and 
processing circuitry configured to measure an aspect of capacitance.
a processor for detecting touch position on the touch panel via the at least one electrode.
 
 

Claim 1. A capacitive touch panel, comprising: 
a glass substrate; 
a substrate; 
a multi-layer coating provided on the glass substrate; the multi-layer coating including at least one conductive layer, a first dielectric layer comprising silicon and nitrogen located over at least the conductive layer, and a second dielectric layer comprising silicon and nitrogen below at least the conductive layer, so that the conductive layer is provided between at least the first and second layers comprising silicon and nitrogen, and wherein the second layer comprising silicon and nitrogen is located between at least the glass substrate and the conductive layer; 
a patterned multi-layer transparent conductive coating supported by the substrate, the patterned multi-layer transparent conductive coating including a first dielectric layer comprising silicon nitride, a transparent conductive layer comprising NiCr, and a second dielectric layer comprising zirconium oxide and/or silicon nitride over at least the conductive layer, wherein the conductive layer is located between at least the first and second dielectric layers, and wherein the first conductive layer is located between at least the substrate and the conductive layer; 

each of said layers of the patterned multi-layer transparent conductive coating being patterned in the same shape, into at least one electrode;
 
the at least one electrode comprising the multi-layer transparent conductive coating; and 
processing circuitry configured to measure an aspect of capacitance.
a processor for detecting touch position on the touch panel via the at least one electrode.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622